                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


BEVERLY ANN GLADNEY,

       Plaintiff,

     v.                                                 Case No. 18-CV-1580

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                DECISION AND ORDER


       Beverly Ann Gladney seeks judicial review of the final decision of the Commissioner

of the Social Security Administration denying her claim for a period of disability and

disability insurance benefits and for supplemental security income under the Social Security

Act, 42 U.S.C. § 405(g). For the reasons stated below, the Commissioner’s decision will be

affirmed and the case dismissed.

                                    BACKGROUND

          On September 24, 2014, Gladney applied for supplemental security income and

disability insurance benefits, alleging disability due to carbon monoxide poisoning

beginning on January 31, 2012. (Tr. 15.) The claims were denied initially and upon

reconsideration. (Id.) A hearing was held before an Administrative Law Judge (“ALJ”) on

August 4, 2017. (Tr. 34–86.) Gladney appeared and testified, as did a vocational expert

(“VE”). (Id.)
       In a written decision issued December 27, 2017, the ALJ found that Gladney had the

following severe impairments: anxiety, somatic symptom disorder, mild neurocognitive

disorder, and bilateral carpal tunnel syndrome. (Tr. 18.) The ALJ found that Gladney had

the non-severe medically determinable impairments of gastritis, palpitations, benign

hypertension, and chronic small vessel ischemic changes. (Id.) The ALJ found that she did

not have an impairment or a combination of impairments that met or medically equalled

one of the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1 (the “listings”). (Tr. 18–

20.) The ALJ further found that Gladney had the residual function capacity (“RFC”) to

perform less than the full range of light work, with the following limitations: lift and carry

20 pounds occasionally and 10 pounds frequently, sit for about 6 hours per 8-hour day, and

stand or walk about 6 hours per 8-hour workday; push or pull as much as she can lift and

carry; never climb ladders, ropes, or scaffolds; frequently handle and finger with the bilateral

upper extremities; no production rate pace work; able to understand, remember, and carry

out simple instructions; only occasional work-related decisions and only occasional changes

in the work setting; frequent interaction with supervisors, co-workers, and the public; no

more than moderate noise intensity; and light intensity consistent with what is found in a

typical office setting. (Tr. 20–21.)

       The ALJ found that Gladney was unable to perform any past relevant work. (Tr. 24.)

Nevertheless, considering Gladney’s age, education, work experience, and RFC, the ALJ

found that there existed jobs in significant numbers that Gladney could perform. (Tr. 25.)

Therefore, the ALJ concluded that Gladney was not under a disability from January 31,

2012 through the date of the decision. (Tr. 26.)


                                               2
       The ALJ’s decision became the Commissioner’s final decision when the Appeals

Council denied Gladney’s request for review. (Tr. 1–5.)

                                       DISCUSSION

       1.      Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not conclusive evidence; it

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal quotation and

citation omitted). Although a decision denying benefits need not discuss every piece of

evidence, remand is appropriate when an ALJ fails to provide adequate support for the

conclusions drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge”

between the evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court

does not substitute its judgment for that of the Commissioner by reconsidering facts,

reweighing evidence, resolving conflicts in evidence, or deciding questions of credibility.

Estok v. Apfel, 152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the

rationales offered by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing

SEC v. Chenery Corp., 318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th

Cir. 2010)).



                                              3
       2.     Application to This Case

       Gladney, who represented herself at the administrative level and in this proceeding,

makes several arguments for reversal. I construe her arguments broadly as follows: First,

Gladney argues that the ALJ erred in not finding that she suffered the medically

determinable impairments of carbon monoxide poisoning and mold poisoning. (Plaintiff’s

Br. at 1–2, Docket # 13; Reply Br. at 1–2, 3–4, 6, 7, Docket # 19.) Second, Gladney argues

that the ALJ erred in failing to find that her carbon monoxide poisoning and/or black mold

poisoning met or equaled one of the listings. (Plaintiff’s Br. at 1, 3; Reply Br. at 7.) Third,

Gladney contends that the ALJ improperly discounted her subjective complaints. (Plaintiff’s

Br. at 3.) Finally, Gladney argues that the ALJ gave too much weight to the medical source

opinions in the record. (Reply Br. at 2.) I will address each in turn.

              2.1     Medically Determinable Impairments

       Gladney appears to argue that the ALJ erred at Step Two in not finding that she

suffered the medically determinable impairments of carbon monoxide poisoning and black

mold poisoning. (Plaintiff’s Br. at 1–2; Reply Br. at 1–2, 3–4, 6, 7.) Gladney asserts that she

was exposed to carbon monoxide from a gas leak in her apartment from 2008 to 2012, and

to toxic black mold in 2016. She points to records from a hospital visit in 2012 in which she

presented with elevated blood pressure and reported that she suspected carbon monoxide

poisoning, and a blood test at a follow-up visit several days later revealing an elevated

carbon monoxide level. (Reply Br. at 3–4.) She asserts that problems with memory,

comprehension, focusing, and concentrating were attributed to carbon monoxide poisoning

on two separate occasions. (Id. at 5–6.)


                                                4
       I do not find that the ALJ erred in this regard. As the ALJ pointed out, under SSR

06-3p 1, medically determinable impairments can only be established by evidence from

“acceptable medical sources”—as relevant here, that means licensed physicians. (Tr. 18.)

Gladney does not identify any evidence in the record of any physician diagnosing her with

carbon monoxide poisoning or mold poisoning, and I find none.

       In January and February of 2012, Gladney sought treatment four times at four

locations for what she believed was carbon monoxide poisoning. On January 6, 2012,

Gladney presented at the Froedtert emergency department expressing concern about carbon

monoxide poisoning, but the provider was doubtful and the test for carbon monoxide was

negative. 2 (Tr. 485–516.) The provider indicated that “[o]verall her symptom constellation is

more [consistent with] anxiety” and did not diagnose Gladney with carbon monoxide

poisoning. (Tr. 493, 516.) Four days later, on January 10, 2012, Gladney reported to the

Wheaton Franciscan St. Joseph urgent care with elevated blood pressure and reported a gas

leak in her home five days earlier. (Tr. 517–18.) She was diagnosed with systolic

hypertension, but not carbon monoxide poisoning. (Tr. 519.) At a follow-up the next day,

the provider noted that Gladney feared she had carbon monoxide poisoning, but did not

diagnose her with it. (Tr. 713–14.) Even after Gladney’s level came back slightly elevated, at

2.3%, with the normal range for a non-smoker being 0.5–2.0% (Tr. 730), the provider on

follow-up characterized her carbon monoxide level as “normal” and continued to explore

other possible causes for her symptoms. (Tr. 711–12.)



1
 Rescinded for claims filed on or after March 27, 2017.
2
 Gladney’s carbon monoxide level was 1.1%, with the normal value for non-smokers (of which
Gladney reportedly was one) being 1.0–2.0%. (Tr. 497.)

                                              5
        On February 16, 2012, Gladney went to Aurora urgent care complaining of

symptoms caused by another gas leak. (Tr. 739–42.) She was not diagnosed with carbon

monoxide poisoning. (Tr. 741.) Then on February 24, 2012, Gladney presented at the

Wheaton Franciscan emergency department complaining of carbon monoxide poisoning,

and her carbon monoxide level was 2.8%. Although the record contains what appear to be

standard discharge instructions for “Carbon Monoxide Poisoning” (Tr. 525), the actual

diagnoses listed in her chart were “Ill-defined disease” and “Anxiety” (Tr. 524).

        On May 22, 2012, Gladney saw a new primary care provider, who noted that

Gladney believed her symptoms were due to carbon monoxide poisoning, but did not

indicate agreement. (Tr. 749.) The provider ordered a repeat carbon monoxide level, which

records indicate came back at 4.7% and was categorized as “abnormal.” (Tr. 758.)

However, the record does not include a follow-up visit with this provider, any interpretation

of this result by a physician, or any diagnosis of carbon monoxide poisoning associated with

this result.

        Gladney complained of carbon monoxide poisoning intermittently over the

following several years, but as in 2012, no physician concurred in her self-diagnosis. 3 (See,

e.g., Tr. 778–80, 884, 902.) In August 2014, Gladney presented at an emergency department

in Texas complaining of exposure to a gas leak and with a carbon monoxide level of 1.6%,

slightly above the reference range of 0–1.5%, but the notes state “Ruled out impressions:

Carbon monoxide exposure.” (Tr. 698.) In November 2014, Gladney’s gynecologist noted


3
  Gladney’s 2016 neuropsychological evaluation noted that Gladney reported a history of carbon
monoxide exposure and believed her symptoms resulted from it (Tr. 868, 869), and stated that her
cognitive deficits would be consistent with carbon monoxide exposure and listed this as a diagnostic
impression (Tr. 872, 873). However, the authors of the report were not licensed physicians and
                                                 6
that while Gladney believed her “multiple diffuse somatic complaints” were due to chronic

carbon monoxide poisoning, extensive medical workups had been negative. (Tr. 709.) In

June 2016, Gladney reported to the Wheaton Franciscan St. Joseph emergency room

complaining of carbon monoxide poisoning or mold poisoning, but the provider noted that

Gladney had “no history to suggest carbon monoxide poisoning [and] her [CO detector]

unit did not alarm today.” (Tr. 922.)

       Neither State Agency reviewing physician opined that Gladney had the medically

determinable impairment of carbon monoxide exposure. At the initial level, Janis Byrd, MD

noted that Gladney had had extensive evaluations and work-ups by multiple providers and

specialists in multiple clinics in multiple states, and carbon monoxide poisoning had been

ruled out on multiple occasions. (Tr. 95, 110.) Therefore, Dr. Byrd did not find that

Gladney had the medically determinable impairment of carbon monoxide poisoning. (Id.)

On reconsideration, Mina Khorshidi, MD, explained that Gladney had been seen numerous

times by a large number of sources, who had suspected hypochondriasis and diagnosed her

with anxiety and psychosomatic disorder, and the evidence had ruled out carbon monoxide

poisoning several times. (Tr. 125, 139.)

       Because no evidence from any acceptable medical source supported Gladney’s claim

to have suffered carbon monoxide poisoning, the ALJ did not err in failing to find the

medically determinable impairment of carbon monoxide poisoning. The ALJ likewise did

not err regarding Gladney’s allegations about toxic mold exposure, as there is no medical

evidence from any acceptable medical source to support a finding of such an impairment.



therefore were not qualified to identify such an impairment under the regulations.

                                                  7
There are just two notes in the record mentioning mold at all, indicating only that Gladney

twice told providers in 2016 that she believed her symptoms were caused by toxic mold. (Tr.

902, 922.) Thus, the ALJ did not err in failing to find that Gladney suffered either of these

medically determinable impairments.

              2.2     Listings

       Gladney argues that the ALJ erred at Step Three in finding that her impairments did

not meet or equal one of the listings. (Plaintiff’s Br. at 3; Reply Br. at 7.) Gladney’s

argument is difficult to follow, as she does not identify any listing under which she believes

the ALJ ought to have found her disabled.

       The plaintiff has the burden of showing that her medically determinable impairments

meet or medically equal a listing. Scheck v. Barnhart, 357 F.3d 697, 700 (7th Cir. 2004). To

establish that an impairment or combination of impairments meet or are equivalent to a

listed impairment, a plaintiff must present medical findings that meet or are equal in severity

to all of the criteria in a listing. Sullivan v. Zebley, 493 U.S. 521, 530–31 (1990) (citing SSR

83–19 at 91). Gladney does not argue that she has done this. Rather, Gladney argues that

she meets a listing because she suffers from physical and mental impairments due to carbon

monoxide poisoning and toxic black mold poisoning that prevent her from working.

(Plaintiff’s Br. at 1–2.) Because carbon monoxide poisoning and toxic mold exposure were

not found by the ALJ to be medically determinable impairments at Step Two, the ALJ did

not err in failing to find that they met or medically equaled a listing at Step Three.

       In all other material respects, I perceive no error in the ALJ’s listings analysis. The

ALJ explained that he considered Gladney’s impairments singly and in combination, and


                                                8
concluded that they did not meet or medically equal the criteria for any listing. (Tr. 19.) He

evaluated Gladney’s carpal tunnel syndrome under Listing 11.14 (peripheral neuropathies)

and her mental impairments under Listing 12.02 (neurocognitive disorders), Listing 12.06

(anxiety disorders), and 12.07 (somatic symptoms and related disorders). (Tr. 19–20.) The

ALJ thoroughly explained that the relevant criteria for these listings were not satisfied,

providing appropriate citations to supporting evidence. (Id.) Additionally, as the ALJ

explained, Gladney’s impairments could not be found to equal a listing because there was

no opinion by an appropriate medical or psychological source stating that her impairment

equaled a listing, as required by the regulations to find equivalency. (Tr. 18, 20.)

       Because the ALJ properly found that Gladney’s impairments did not meet or equal a

listing, reversal is not warranted on this basis.

               2.3    Subjective Complaints

       Gladney states that the ALJ ignored, or did not take into account or consideration,

“my symptoms, my statements, or my evidence.” (Plaintiff’s Br. at 3.) In context, I construe

this as an argument that the ALJ improperly discounted her reported symptoms of carbon

monoxide and mold poisoning. (Id. at 1–3.)

       The Commissioner’s regulations set forth a two-step test for evaluating a claimant’s

statements regarding his symptoms. First, the ALJ must determine whether the claimant

suffers from a medically determinable impairment that could reasonably be expected to

produce the alleged symptoms. SSR 16-3p. Second, if the claimant has such an impairment,

the ALJ must evaluate the intensity and persistence of the symptoms to determine the extent

to which they limit the claimant’s ability to work. Id. If the statements are not substantiated



                                                    9
by objective medical evidence, the ALJ must evaluate the intensity, persistence, and limiting

effects of the alleged symptoms based on the entire record and considering a variety of

factors, including the claimant’s daily activities; the location, duration, frequency, and

intensity of the symptoms; factors that precipitate and aggravate the symptoms; the type,

dosage, effectiveness, and side effects of any medication the claimant takes; treatment, other

than medication, used for relief of the symptoms; other measures the claimant uses to

relieve the symptoms; and any other factors concerning the claimant’s functional limitations

due to the symptoms. Id.

       A court’s review of a credibility, or consistency, determination is “extremely

deferential.” Bates v. Colvin, 736 F.3d 1093, 1098 (7th Cir. 2013). On judicial review, courts

“merely examine whether the ALJ’s determination was reasoned and supported.” Elder v.

Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (citing Jens v. Barnhart, 347 F.3d 209, 213–14 (7th

Cir. 2003)). “It is only when the ALJ’s determination lacks any explanation or support that

we will declare it to be patently wrong . . . and deserving of reversal.” Id. at 413–14 (internal

quotation marks and citations omitted).

       Because carbon monoxide poisoning and mold poisoning were not among the

medically determinable impairments that the ALJ found at Step Two, the ALJ’s failure to

credit Gladney’s alleged symptoms of those impairments was not error. The ALJ pointed

out that testing in January 2012 revealed that Gladney’s carbon monoxide levels were

within normal limits, and treatment notes indicated that her symptoms were more

consistent with anxiety rather than carbon monoxide poisoning. (Tr. 22.) The ALJ also

pointed to treatment notes indicating that Gladney might have hypochondriasis. (Id.) The


                                               10
ALJ did not err in failing to credit Gladney’s symptoms insofar as they were claimed to be

based on carbon monoxide poisoning or mold poisoning, which were not medically

determinable impairments.

       The ALJ did not otherwise err in his evaluation of Gladney’s symptoms. He found

that her medically determinable impairments could reasonably cause some of her alleged

symptoms, but that her statements concerning the intensity, persistence, and limiting effects

of her symptoms not entirely consistent with the medical evidence and other evidence in the

record. (Id.) Regarding her mental health, the ALJ pointed to evidence that Gladney suffers

from a somatic symptom disorder, a mild memory impairment, and a mild neurocognitive

disorder. (Tr. 22.) The ALJ explained that Gladney had never been hospitalized, received

specialized treatment, or taken any medication for any mental impairment, nor sought any

treatment for her anxiety. (Id.) Despite her anxiety, her mental status findings were normal.

(Id.) Regarding her complaints of chronic pain, numbness, and tingling in her wrists and

hands, the ALJ noted that Gladney had objectively identifiable carpal tunnel syndrome;

however, her decision to postpone surgery suggested that her symptoms were “not at a

disabling degree of severity,” and there was no documented treatment for her carpal tunnel

syndrome after November 2016. (Tr. 22–23.) Because the ALJ provided sufficient rationale

supported by the record for his evaluation of Gladney’s symptoms, reversal is not warranted

on this basis.

                 2.4   Weight Given to Non-Examining Sources

       Finally, Gladney faults the ALJ for giving weight to the opinions of sources who

were not specialists in environmental toxins, including all the State Agency consultants,



                                             11
consultative      examining      psychologist    Joan   R.   Nutall,   Ph.D.,   and   examining

neuropsychologist Patricia C. Stanik, Ph.D. (Reply Br. at 2.) Gladney also faults the ALJ

for relying on the opinions of non-examining sources, presumably the State Agency

consultants. (Id.)

          An ALJ must consider all medical opinions in the record, but the method of

evaluation varies depending on the source. Medical opinions from treating sources may be

given controlling weight in some circumstances. 20 C.F.R. § 404.1521(c)(2). 4 For all other

medical opinions, the ALJ assigns weight after considering the following factors: examining

relationship; length of the treatment relationship and the frequency of examination; nature

and extent of the treatment relationship; whether the medical opinion is supported by

medical signs and laboratory findings; consistency with the record as a whole; specialization

of the medical source; and any other factors that tend to support or contradict the medical

opinion. 20 C.F.R. § 404.1521(c). Section 404.1521(c)(3) specifies that the weight assigned

to non-examining sources will depend on the degree to which they provide supporting

explanations for their medical opinions, and that the ALJ will evaluate the degree to which

the opinions of non-examining sources consider all of the pertinent evidence in the claim,

including medical opinions of treating and other examining sources. The ALJ should

explain the weight given to opinions from these sources such that the claimant or a

subsequent reviewer can follow the ALJ’s reasoning. 20 C.F.R. § 404.1527(f)(2).

          The ALJ did not err in assigning weight to the medical sources in Gladney’s case.

There are no medical opinions from treating sources as defined in 20 C.F.R. § 404.1527(a)



4
    Applicable to claims filed before March 27, 2017.
                                                   12
in the record, so no opinion was entitled to controlling weight. There were two examining

source statements in the record, the consultative psychological examination by Dr. Nuttall

(Tr. 845–48) and the neuropsychological evaluation by Dr. Stanik (868–74). Dr. Nuttall

opined that Gladney had no significant mental limitations, a conclusion the ALJ gave little

weight, finding it inconsistent with the evidence of anxiety, somatoform disorder, and

neurocognitive delay. (Tr. 23.) The ALJ thus included mental limitations in the RFC despite

Nuttall’s opinion that Gladney had no such limitations. (Id.) The little weight given to Dr.

Nuttall’s opinion helped Gladney’s case for benefits; it is unclear why or how Gladney

believes the ALJ should have given even less weight to Dr. Nuttall’s opinion.

       Dr. Stanik opined that Gladney would have moderately to severely impaired ability

to solve complex problems and difficulty understanding instructions, scheduling, adjusting

to changing situations, and making decisions. (Id.) The ALJ gave this opinion some weight,

explaining that limits in understanding, remembering, and adapting were supported by

evidence in the record. (Id.) The ALJ thus included in the RFC limitations for

understanding, remembering, and carrying out simple instructions only, and performing

work that involves only occasional work-related decisions and only occasional changes in

the work setting. (Tr. 21.) Thus, the ALJ adequately explained the weight given to Dr.

Stanik’s opinion. Gladney does not specify in what way the ALJ’s treatment of Dr. Stanik’s

opinion was improper, and I perceive no error.

       The State Agency consulting psychologists opined that Gladney would have

moderate limitations carrying out detailed instructions, maintaining a schedule, making

simple work-related decisions, completing a workday, and interacting with the public. (Tr.



                                            13
23.) They found Gladney capable of carrying out simple instructions, making simple

decisions, concentrating for two hours at a time, interacting with coworkers and supervisors,

and having occasional contact with the public. (Tr. 23–24.) The ALJ gave these opinions

considerable weight for the types of difficulties experienced by Gladney, explaining that

they were consistent with the evidence of anxiety, somatoform disorder, and some

neurocognitive delay. (Tr. 24.)

       The State Agency medical consultants found that Gladney did not suffer from any

severe physical impairments. (Id.) The ALJ gave this little weight, explaining that these

sources had not had the additional evidence that was available after the reconsideration

determination, including subsequent medical evidence and hearing testimony, which

supported the addition of some severe and non-severe physical impairments. (Id.) The ALJ

also explained that these sources had not adequately considered Gladney’s subjective

complaints, which the ALJ found merited more generous consideration. (Id.) As with Dr.

Nuttall’s opinion, the ALJ’s evaluation of this evidence was highly favorable to Gladney.

       In sum, the ALJ did not err in assigning weight to the opinions in the record. The

ALJ adequately explained the weight given and the reasons for assigning that weight.

Furthermore, while Gladney faults the ALJ for relying on these opinions, the ALJ largely

rejected them as not restrictive enough and found Gladney more limited than these sources

opined. Reversal is not warranted on this basis.

                                      CONCLUSION

       It is entirely possible that Gladney suffered carbon monoxide poisoning and/or mold

poisoning. However, on the record before him, the ALJ did not err in concluding that


                                             14
Gladney was not disabled on that basis, or on any other basis. The ALJ supported his

decision with substantial evidence and properly applied the regulations. Therefore, the

Commissioner’s decision will be affirmed and the case dismissed.

                                         ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

AFFIRMED.

         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of

Court is directed to enter judgment accordingly.


       Dated at Milwaukee, Wisconsin this 26th day of November, 2019.


                                                   BY THE COURT:

                                                   s/Nancy Joseph _______ _____
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




                                             15
